Citation Nr: 0023978	
Decision Date: 09/08/00    Archive Date: 09/12/00

DOCKET NO.  97-27 061A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina



THE ISSUE

Entitlement to service connection for claimed low back 
strain.



REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The veteran





ATTORNEY FOR THE BOARD

James L. March, Counsel



INTRODUCTION

The veteran served on active duty from February 1980 to 
February 1984.  

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal of a November 1996 rating decision of the 
RO.  

In August 1999, the Board denied the veteran's claim of 
service connection for hearing loss and then remanded the 
claim of service connection for a low back disability for 
additional proceedings.  



REMAND

In the August 1989 remand, the RO was instructed to request 
that the veteran identify the names, addresses, and 
approximate dates of treatment for all VA and non-VA health 
care providers who had treated her for a back condition since 
service.  After securing the necessary releases, the RO was 
to attempt to obtain copies of pertinent treatment records 
identified by the veteran in response to this request and 
associate them with the claims folder, including records from 
Moncrief Hospital.  

The RO was also to ask the veteran to submit any other 
medical evidence which supported her assertion that she 
suffered from current low back disability due to disease or 
injury which was incurred in or aggravated by service.  

Although the RO attempted to retrieve records from Moncrief 
Hospital, the facility reported that no records of treatment 
of the veteran were available.  There is no indication in the 
record, however, that the RO ever asked the veteran to submit 
other medical evidence that tended to support her claim.  

A remand by the Board confers on an appellant the right to VA 
compliance with the terms of the remand order and imposes on 
the Secretary a concomitant duty to ensure compliance with 
those terms.  See Stegall v. West, 11 Vet. App. 268, 271 
(1998).  Thus, the claim must be remanded again for full 
compliance with the previous remand instructions.  

In light of the foregoing, the case is REMANDED to the RO for 
the following development:

1.  The RO should take appropriate steps 
to request that the veteran identify the 
names, addresses, and approximate dates 
of treatment for all VA and non-VA health 
care providers who have treated her for a 
back condition since service.  After 
securing the necessary release, the RO 
should attempt to obtain copies of 
pertinent treatment records identified by 
the veteran in response to this request 
and associate them with the claims 
folder.  The veteran also should be 
instructed to submit medical evidence 
that tends to support her assertions that 
she suffers from current low back 
disability due to disease or injury which 
was incurred in or aggravated by service.  
Copies of the letter(s) from the RO to 
the veteran requesting such evidence 
should be associated with the claims 
folder.  

2.  After undertaking the development 
requested hereinabove, the RO should 
again review the veteran's claim.  If the 
benefit sought on appeal is not granted 
to the veteran's satisfaction, then she 
and her representative should be issued a 
Supplemental Statement of the Case and 
afforded a reasonable opportunity to 
reply thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran  has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  In taking 
this action, the Board implies no conclusion as to any 
ultimate outcome warranted.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  


		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).  


